            CASE 0:20-cv-02049-MJD-TNL Doc. 18 Filed 10/09/20 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA

 Minnesota Voters Alliance, Ronald            Civil No. 0:20-cv-02049-MJD-TNL
 Moey, Marissa Skaja, Charles R.
 Halverson, and Blair L. Johnson,
                                              DECLARATION OF
                 Plaintiffs,                  KRISTEN G. MARTTILA IN SUPPORT
                                              OF DEFENDANT’S OPPOSITION TO
 v.                                           MOTION FOR TEMPORARY
 City of Minneapolis,                         RESTRAINING ORDER

                 Defendant.

I, Kristen G. Marttila, declare as follows.

           1.   I am a partner with Lockridge Grindal Nauen P.L.L.P. and am counsel for

the Defendant City of Minneapolis. I submit this declaration in support of Defendant’s

opposition to Plaintiffs’ motion for temporary restraining order.

           2.   Attached as Exhibit A is a true and correct copy of “Our Story” from the

Center for Tech and Civic Life (“CTCL”) website accessed on October 7, 2020 at

https://www.techandciviclife.org/our-story/ .

           3.   Attached as Exhibit B is a true and correct copy of the posting entitled

“CTCL Partners with U.S. Election Assistance Commission to Deliver Cybersecurity

Training Nationwide,” dated June 24, 2020 and accessed on October 7, 2020 at

https://www.techandciviclife.org/eac-cybersecurity-training/ .

           4.   Attached as Exhibit C is a true and correct copy of the posting entitled

“CTCL Statement on the Amistad Project,” accessed on October 7, 2020 at




553414.1
            CASE 0:20-cv-02049-MJD-TNL Doc. 18 Filed 10/09/20 Page 2 of 3




https://www.techandciviclife.org/wp-content/uploads/2020/10/10.5.2020-Amistad-

Project-1.pdf .

           5.    Attached as Exhibit D is a true and correct copy of the posting entitled

“CTCL Partners with 5 Wisconsin Cities to Implement Safe Voting Plan,” accessed on

October 7, 2020 at https://www.techandciviclife.org/wisconsin-safe-voting-plan/ .

           6.    Attached as Exhibit E is a true and correct copy of the posting entitled

“CTCL Announces COVID-19 Response Rural Grant Program,” dated August 7, 2020 and

accessed on October 7, 2020 at https://www.techandciviclife.org/covid-19-rural-grants/ .

           7.    Attached as Exhibit F is a true and correct copy of the posting entitled

“Apply for COVID-19 Grant: CTCL Receives $250M Contribution to Support Critical

Work of Election Officials,” dated September 1, 2020 and accessed on October 7, 2020 at

https://www.techandciviclife.org/open-call/ .

           8.    Attached as Exhibit G is a true and correct copy of the FAQ section in

“Grants” posted on the CTCL website and accessed on October 7, 2020 at

https://www.techandciviclife.org/our-work/election-officials/grants/ .

           9.    Attached as Exhibit H is a true and correct copy of the posting entitled

“CTCL Grant Program Receives over 1,100 Applications and Counting,” dated September

25, 2020 and accessed October 7, 2020 at https://www.techandciviclife.org/grant-update-

september/ .

           10.   Attached as Exhibit I is a true and correct copy of the Order Denying Motion

for Temporary Restraining Order and Establishing Briefing Schedule filed in Election




553414.1                                       2
            CASE 0:20-cv-02049-MJD-TNL Doc. 18 Filed 10/09/20 Page 3 of 3




Integrity Fund, et al. v. City of Lansing, et al., Civil No. 1:20-cv-00950-PLM-RSK (W.D.

Mich.) on October 2, 2020.

           11.   Attached as Exhibit J is a true and correct copy of the HAVA Elections

Complaint Form, downloaded from the Minnesota Secretary of State’s website on

September 30, 2020.

           I declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct.

           Executed this 9th day of October, 2020, Minneapolis, Minnesota.

                                            s/Kristen G. Marttila
                                            Kristen G. Marttila




553414.1                                       3
